Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Thomas Young on 5/27/2022.

The application has been amended as follows: 
1. (Currently amended) A laser engraving machine comprising: 
a cabinet having fixed parallel side panels; 
an engraving tool in the form of a first laser disposed within the cabinet; 
X-axis supporting means supporting the engraving tool for incremental reciprocal movement along an X-axis extending 
Y-axis supporting means supporting the engraving tool for incremental reciprocal movement along Y-axis at a right angles to the X-axis; 
the Y-axis supporting means comprising a pair of beams which are spaced inwardly from the side panels; 
the X-axis support means being mounted to and under the Y-axis support structures such that translation of the tool along the X-axis can extend beyond the locations of the pair of beams in both directions; 
said X-axis support means further comprising a stepper motor and a closed loop belt comprising two parallel adjacent sides; said engraving tool is mounted to a side of the closed loop belt; said stepper motor being operatively connected to drive said belt such that, when the stepper motor is activated, the sides of the belt move in opposite directions for incrementally translating the engraving tool through an X-axis range of incremental movement; 
the  laser engraving machine further comprising a counterweight mounted on said belt to counterweight the mass of the engraving tool, said engraving tool and said counterweight being mounted to opposite sides of said belt to move in opposite directions toward past and away from one another; 
wherein said counterweight is a second laser.

	2. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1, 14 and 17 are indicated.
 Reference Lu (CN 205798698 U) is the closest prior art. Lu teaches a laser engraving machine comprising a cabinet having two pairs of parallel side panels to define a enclosure; a laser engraving tool; a pair beams supporting the engraving tool moving in Y-axis, a X-axis support means including a stepper motor and a closed loop belt supporting engraving tool moving in X-axis. However, Lu does no teach or suggest the two lasers mounted to opposite sides of a closed loop belt and move in opposite directions, and the lasers are counterweight of each other as claimed  in claims 1 and 14. 
In addition, one of ordinary skill in the art would not found obvious teaching or motivation among the references to meet all limitation of the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRIS Q LIU/Examiner, Art Unit 3761